Order entered December 21, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                            No. 05-22-01247-CV

                    IN RE ROBERT B. READ, JR., Relator

         Original Proceeding from the 366th Judicial District Court
                           Collin County, Texas
                    Trial Court Cause No. 366-81170-06

                                 ORDER
                Before Justices Myers, Nowell, and Goldstein

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                         /s/   BONNIE LEE GOLDSTEIN
                                               JUSTICE